                                                                                          JS-6

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. SA CV 18-1757-DOC (ADSx)                                    Date: February 5, 2019

Title: MICHAEL BERRY V. THE BOEING COMPANY ET AL


PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

              Deborah Lewman                                   Not Present
              Courtroom Clerk                                  Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANT:
                None Present                                    None Present



       PROCEEDINGS (IN CHAMBERS): ORDER GRANTING MOTION TO
                                  REMAND AND DENYING MOTION
                                  FOR ATTORNEY’S FEES [17]

        Before the Court is Plaintiff Michael Berry’s (“Plaintiff”) Motion to Remand
Pursuant to 28 U.S.C. § 1447 and for Award of Attorney’s Fees Pursuant to 28 U.S.C. §
1447 (c) (“Motion”) (Dkt. 17). The Court finds this matter appropriate for resolution
without oral argument. Fed. R. Civ. P. 78; L.R. 7-15. Having reviewed the papers and
considered the parties’ arguments, the Court GRANTS the Motion and REMANDS the
action.

I.     Background

       On July 9, 2018, Plaintiff filed suit in the Superior Court of California, County of
Orange, bringing claims for age discrimination and age harassment. See generally Compl.
(Dkt. 1-1). Plaintiff named as Defendants his former employer, The Boeing Company
(“Boeing”), and his former supervisor at Boeing, David Lashmet (“Lashment”)
(collectively, “Defendants”). Compl. ¶¶ 2–3. On September 27, 2018, Defendant Boeing
removed the case to this Court based on diversity jurisdiction. See Notice of Removal
(Dkt. 1). For the purposes of diversity jurisdiction, Plaintiff is a citizen of California. See
Compl. ¶ 1. Defendant Boeing asserts that it is a citizen of Delaware and Illinois. Notice of
Removal (Dkt. 1) at 4–5. Defendant Lashmet is a citizen of California. Compl. ¶ 3.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

 Case No. SA CV 18-1757-DOC (ADSx)                                          Date: February 5, 2019
                                                                                            Page 2


      Plaintiff filed the instant Motion to Remand on October 29, 2018 (“Mot”) (Dkt. 17).
Defendant Boeing opposed (“Opp’n”) (Dkt. 19) on November 5, 2018. Plaintiff replied
(“Reply”) on November 9, 2018.

II.    Legal Standard

       “If at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Because 28 U.S.C. §
1447(c) contains the word “shall,” not the word “may,” the court is powerless to hear the
case when it lacks subject matter jurisdiction, and must remand the case to the state court.
See Int’l Primate Prot. League v. Adm’rs of Tulane Educ. Fund, 500 U.S. 72, 87 (1991)
(“[A] finding that removal was improper deprives that court of subject matter jurisdiction
and obliges a remand under the terms of § 1447(c).”).

        A federal court has diversity jurisdiction if: (1) the controversy is between “citizens
of different States,” and (2) the amount in controversy exceeds the sum or value of
$75,000. 28 U.S.C. § 1332(a). Diversity jurisdiction requires complete diversity, meaning
that no plaintiff can be from the same state as a defendant. Abrego Abrego v. The Dow
Chem. Co., 443 F.3d 676, 679 (9th Cir. 2006). Thus, a case ordinarily cannot be removed
to the federal court if a plaintiff and a defendant are citizens of the same state. See 28
U.S.C. § 1332(a). However, removal is proper despite the presence of a non-diverse
defendant where that defendant is fraudulently joined as a sham defendant. See
Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996). In the Ninth Circuit, a non-diverse
defendant is deemed a sham defendant if, after all disputed questions of fact and all
ambiguities in the controlling state law are resolved in the plaintiff’s favor, the plaintiff
could not possibly recover against the party whose joinder is questioned. Kruso v. Int’l Tel.
& Tel. Corp., 872 F.2d 1416, 1426 (9th Cir. 1989). The failure to state a claim against the
non-diverse defendant must be “obvious according to the well-settled rules of the state.”
United Comp. Sys. v. AT&T Corp., 298 F.3d 756, 761 (9th Cir. 2002).

        The “general presumption” is that the inclusion of a defendant residing in the same
state as the plaintiff is not for the sole purpose of defeating diversity jurisdiction. Hamilton
Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). This
presumption requires defendants to “do more than show that the complaint at the time of
removal fails to state a claim against the non-diverse defendant.” Padilla v. AT&T Corp.,
697 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009) (internal citations omitted). The defendant
must also show that, even if a plaintiff’s claims do not meet the necessary pleading
requirements at the time of removal, he “could not re-allege at least one of them to do so.”
Suelen v. Wells Fargo Bank, N.A., No. C-13-002 MEJ, 2013 WL 1320697, at *4 (N.D. Cal.
Apr. 1, 2013). “[R]emand must be granted unless the defendant shows that the plaintiff
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

 Case No. SA CV 18-1757-DOC (ADSx)                                         Date: February 5, 2019
                                                                                           Page 3


would not be afforded leave to amend his complaint to cure [the] purported deficiency.” Id.
Lastly, a fraudulent joinder “must be proven by clear and convincing evidence.” Hamilton
Materials, Inc., 494 F.3d at 1206.

III.   Discussion

       A. Motion to Remand

        Plaintiff argues that removal was improper and the instant action should be
remanded because he adequately stated a cause of action for age harassment against fellow
California resident, Defendant Lashmet, and thus the Court does not have diversity
jurisdiction because there is no complete diversity. Mot. at 4. Defendant Boeing argues
Lashmet is a sham defendant because Plaintiff’s deposition testimony demonstrates that
Plaintiff cannot state a cause of action against Lashmet under state law. Opp’n at 5.
Specifically, Defendant Boeing argues that Plaintiff cannot establish a claim against
Lashmet for age discrimination because individual liability for age discrimination is barred
as a matter of law, and that Plaintiff cannot establish a claim against Lashmet for age
harassment because Plaintiff admitted he was not offended by Lashmet’s conduct in his
deposition testimony. Opp’n at 6–9. Plaintiff replies that his deposition testimony does not
conclusively show that Plaintiff did not experience offensive conduct from Lashmet. Reply
at 5–7.

       Under California law, it is “unlawful for ‘an employer’ to discriminate, but it is
unlawful for ‘an employer. . . or any other person’ to harass.” Wexler v. Jensen
Pharmaceuticals, Inc., 2015 WL 6159101 at *4 (C.D. Cal. Oct. 20, 2015) (quoting Cal.
Gov. Code §§ 12941, 12940). The elements of a harassment claim under the California
Fair Employment and Housing Act (“FEHA”) are: (1) plaintiff belongs to a protected
group; (2) plaintiff was subject to unwelcome harassment; (3) the harassment was based on
the protected group status; (4) the harassment was sufficiently severe or pervasive to alter
the conditions of employment and create an abusive working environment; and (5)
respondeat superior. Chavez v. JPMorgan Chase Bank, 2016 WL3556591 at *3 (C.D. Cal.
June 29, 2016) (citing Guthrey v. State of California, 63 Cal. App. 4th 1122–23 (Cal. App.
1998)).

        Here, Defendant Boeing argues Plaintiff conceded in his deposition that he was not
offended by Lashmet’s conduct and had a good relationship with Lashmet, and thus
Plaintiff cannot make a claim for age harassment. However, Plaintiff’s deposition
testimony does not conclusively foreclose that he was subject to harassment by Lashmet.
For instance, in the portion of Plaintiff’s deposition cited by Boeing, Plaintiff answers that
he is “think-skinned” in response to whether Lashmet’s conduct offended him; Plaintiff
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

    Case No. SA CV 18-1757-DOC (ADSx)                                     Date: February 5, 2019
                                                                                          Page 4


does not state he was never offended or never experienced harassment. See Videotaped
Deposition of Michael Berry (Dkt. 17-2) at 114. Further, Plaintiff’s Complaint alleges
Defendants harassed Plaintiff and made comments about his act. Compl. ¶ 24.

        As such, the Court finds that Plaintiff has made a colorable claim of age harassment
against Defendant Lashmet, and Defendant Boeing has not shown that Plaintiff “fails to
state a claim against the non-diverse defendant.” Padilla, 697 F. Supp. 2d at 1159.
Lashmet is not a sham defendant, and as Lashmet and Plaintiff are both citizens of
California, there is no diversity jurisdiction in the instant action.1 The Court thus GRANTS
Plaintiff’s Motion to remand and REMANDS this action to state court.

          B. Attorney’s Fees

        Plaintiff’s Motion also seeks attorney’s fees associated with the removal of the
action to this Court. Mot. at 18. However, “[a]bsent unusual circumstances, courts may
award attorney’s fees under § 1447(c) only where the removing party lacked an objectively
reasonable basis for seeking removal. Conversely, when an objectively reasonable basis
exists, fees should be denied.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065
(9th Cir. 2008). Although the Court finds removal was not proper in this case, Defendants
argued that Lashmet was a sham defendant, and thus Defendants had a reasonable basis on
which to seek removal. Thus, the Court DENIES Plaintiff’s Motion for Attorney’s Fees.

IV.       Disposition

     For the reasons stated above, the Court GRANTS Plaintiff’s Motion to Remand and
REMANDS this action to the Superior Court of California, County of Orange. The Court
DENIES Plaintiff’s Motion as to Attorney’s Fees.

          The Clerk shall serve this minute order on the parties.

    MINUTES FORM 11                                                  Initials of Deputy Clerk: rrp
    CIVIL-GEN




1
 As the Court finds Lashmet is not a sham defendant for purposes of Plaintiff’s age
harassment claim, the Court remands this action, and declines to make a finding as to
Plaintiff’s age discrimination claim.
